International Growth and Income FundSM Summary prospectus September 1, 2011 ClassTicker A IGAAX B IGIBX C IGICX F-1 IGIFX F-2 IGFFX 529-A CGIAX 529-B CGIBX 529-C CIICX 529-E CGIEX 529-F-1 CGIFX R-1 RIGAX R-2 RIGBX R-3 RGICX R-4 RIGEX R-5 RIGFX R-6 RIGGX Before you invest, you may want to review the fund’s prospectus and statement of additional information, which contain more information about the fund and its risks. You can find the fund’s prospectus, statement of additional information and other information about the fund online at americanfunds.com/prospectus. You can also get this information at no cost by calling 800/421-0180 or by sending an email request to prospectus@americanfunds.com. The current prospectus and statement of additional information, dated September 1, 2011, are incorporated by reference into this summary prospectus. Investment objective The fund’s investment objective is to provide you with long-term growth of capital while providing current income. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 26 of the prospectus and on page59 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) $10 $10 $10 $10 $10 N/A Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% Distribution and/or service (12b-1) fees 0.22 1.00 1.00 0.25 none 0.17 1.00 1.00 Other expenses 0.15 0.16 0.21 0.17 0.19 0.25 0.27 0.26 Total annual fund operating expenses 0.89 1.68 1.73 0.94 0.71 0.94 1.79 1.78 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% Distribution and/or service (12b-1) fees 0.50 0.00 0.86 0.73 0.48 0.23 none none Other expenses 0.25 0.25 0.16 0.52 0.27 0.18 0.15 0.10 Total annual fund operating expenses 1.27 0.77 1.54 1.77 1.27 0.93 0.67 0.62 Page 1 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A $661 $843 $1,040 $1,608 B 671 930 1,113 1,777 C 276 545 939 2,041 F-1 96 300 520 1,155 F-2 73 227 395 883 529-A 685 897 1,123 1,767 529-B 702 1,002 1,226 1,981 529-C 301 599 1,021 2,193 529-E 149 442 755 1,635 529-F-1 99 285 486 1,059 R-1 157 486 839 1,834 R-2 180 557 959 2,084 R-3 129 403 697 1,534 R-4 95 296 515 1,143 R-5 68 214 373 835 R-6 63 199 346 774 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $171 $530 $913 $1,777 C 176 545 939 2,041 529-B 202 602 1,026 1,981 529-C 201 599 1,021 2,193 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s results. During the most recent fiscal year, the fund’s portfolio turnover rate was 31% of the average value of its portfolio. Principal investment strategies The fund invests primarily in stocks of larger, well-established companies domiciled outside the United States, including in emerging market countries, that the investment adviser believes have the potential for growth and/or to pay dividends. The fund currently intends to invest at least 90% of its assets in securities of issuers domiciled outside the United States and whose securities are primarily listed on exchanges outside the United States. The fund therefore expects to be invested in numerous countries outside the United States. Page 2 The fund is designed for investors seeking both capital appreciation and income. In pursuing its objective, the fund will focus on stocks of companies with strong earnings that pay dividends. We believe that these stocks will be more resistant to market declines than stocks of companies that do not pay dividends. The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively valued companies that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental analysis, which may include meeting with company executives and employees, suppliers, customers and competitors. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Market conditions — The prices of, and the income generated by, the common stocks and other securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing outside the United States — Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social or economic developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. These risks may be heightened in connection with investments in emerging market and developing countries. Investing in emerging market and developing countries — Investing in countries with developing economies and/or markets may involve risks in addition to and greater than those generally associated with investing in developed countries. For instance, emerging market and developing countries may have less developed legal and accounting systems than those in developed countries. The governments of these countries may be more unstable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose punitive taxes that could adversely affect the prices of securities. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. Securities markets in Page 3 these countries can also be relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid, and may be more difficult to value, than securities issued in countries with more developed economies and/or markets. Additionally, there may be increased settlement risks for transactions in local securities. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. Investing in income-oriented stocks — Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results The following bar chart shows how the fund’s investment results have varied from year to year, and the following table shows how the fund’s average annual total returns for various periods compare with different broad measures of market results. This information provides some indication of the risks of investing in the fund. The fund has selected the MSCI All Country World ex USA Index to replace the MSCI World ex USA Index as its broad-based securities market index. The fund’s investment adviser believes that the MSCI All Country World ex USA Index better reflects the market sectors and securities in which the fund primarily invests than the MSCI World ex USA Index. Lipper International Funds Index includes funds that disclose investment objectives and/or strategies reasonably comparable to the fund’s objective. Past results (before and after taxes) are not predictive of future results. Updated information on the fund’s results can be obtained by visiting americanfunds.com. Page 4 Average annual total returns For the periods ended December 31, 2010 (with maximum sales charge): Share class Inception date 1 year Lifetime A − Before taxes 10/1/2008 2.38% 11.26% − After taxes on distributions 2.09 10.74 − After taxes on distributions and sale of fund shares 2.46 9.63 Share class (before taxes) Inception date 1 year Lifetime B 10/1/2008 2.74% 11.83% C 10/1/2008 6.69 13.32 F-1 10/1/2008 8.58 14.22 F-2 10/1/2008 8.84 14.52 529-A 10/1/2008 2.30 11.17 529-B 10/1/2008 2.66 11.71 529-C 10/1/2008 6.66 13.25 529-E 10/1/2008 8.21 13.84 529-F-1 10/1/2008 8.74 14.42 R-1 10/1/2008 7.82 13.40 R-2 10/1/2008 7.69 13.34 R-3 10/1/2008 8.20 13.86 R-4 10/1/2008 8.56 14.23 R-5 10/1/2008 8.87 14.53 R-6 5/1/2009 8.92 25.79 Indexes 1 year Lifetime (from Class A inception MSCI All Country World ex USA Index (reflects no deductions for sales charges, account fees, expenses or taxes) 11.60% 9.42% MSCI World ex USA Index (reflects no deductions for sales charges, account fees, expenses or taxes) 9.43 6.43 Lipper International Funds Index (reflects no deductions for sales charges, account fees or taxes) 11.03 7.90 Class A annualized 30-day yield at June 30, 2011: 2.65% (For current yield information, please call American FundsLine® at 800/325-3590.) After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above. In addition, after-tax returns are not relevant if you hold your fund shares through a tax-deferred arrangement, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan. Page 5 Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser Steven T. Watson Vice Chairman of the Board 3 years (since the fund’s inception) Senior Vice President – Capital World Investors Carl M. Kawaja President 3 years (since the fund’s inception) Senior Vice President – Capital World Investors Andrew B. Suzman Senior Vice President 3 years (since the fund’s inception) Senior Vice President – Capital World Investors Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50 (for a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish, or add to, an account). If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-0180; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Eligible retirement plans generally may open an account and purchase Class A or R shares by contacting any investment dealer authorized to sell these classes of the fund’s shares. Investment dealers may impose transaction charges in addition to those described in this prospectus. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Page 6 Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. MFGEIP-934-0911P Litho in USA CGD/UNL/9970 Investment Company File No. 811-22215 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND PROVIDESASPANISH TRANSLATION OF THE ABOVE SUMMARY PROSPECTUSIN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE SUMMARY PROSPECTUS ABOVEIS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/ PATRICK F. QUAN PATRICK F. QUAN SECRETARY
